                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL L. EVANS,

                         Plaintiff,
      v.                                           Case No. 17-cv-983-pp

MANUEL JOSEPH, et al.,

                        Defendants.
______________________________________________________________________________

ORDER DENYING AS MOOT PLAINTIFF’S MOTION FOR AN EXTENSION OF
TIME (DKT. NO. 33) AND GRANTING DEFENDANTS’ MOTION TO STAY THE
              DISPOSITIVE MOTION DEADLINE (DKT. NO. 38)
______________________________________________________________________________

      The plaintiff filed a motion asking the court to extend the discovery and

dispositive motion deadlines. Dkt. No. 33. The plaintiff explains that he

recently received interrogatories from the defendants, that he is unable to

afford an attorney, that his access to the library is limited, and that he is not

receiving legal help from other prisoners. Id.

      On the same day it received the plaintiff’s motion for an extension of

time, defendants Manuel Joseph and Jean Lutsey filed a motion for partial

summary judgment on exhaustion grounds. Dkt. No. 34. The motion sought

dismissal of the plaintiff’s claims against Lutsey only. Id. On October 31, 2018,

defendant Susan Peters filed a separate motion for summary judgment on

exhaustion grounds. Dkt. No. 39. Finally, a couple of days before Peters’

motion, Joseph and Lutsey filed a motion asking to extend the dispositive

motion deadline to February 26, 2019, to give the court adequate time to rule

on their motion for partial summary judgment. Dkt. No. 38. They explained

                                         1
that it would be a waste of the parties’ and the court’s time and resources to

litigate the plaintiff’s claims on the merits if the court ultimately grants their

motion for partial summary judgment on exhaustion grounds. Id.

      The court agrees with Joseph and Lutsey that the most efficient use of

resources is to vacate the dispositive motion deadline until the court rules on

their and Peters’ motions for summary judgment on exhaustion grounds. The

court will grant their motion. Joseph’s and Lutsey’s summary judgment

materials were due November 5, 2018; however, the court will extend that

deadline to December 3, 2018, to coincide with the date his materials in

response to Peters’s motion are due.

      As a reminder, the plaintiff must respond to each of the defendants’

proposed facts (by agreeing with the proposed fact or explaining why he

disagrees with the proposed fact; if the plaintiff does not indicate one way or

the other, the court will assume that he agrees with the proposed fact), and he

must respond to the legal arguments in the defendants’ briefs. The plaintiff

must support his facts or his disagreement with the defendants’ facts with

evidence. He can do that by relying on documents in his possession or by

telling the court his version of what happened in an affidavit or an unsworn

declaration under 28 U.S.C. §17461. An unsworn declaration is a way for the

plaintiff to tell his side of the story while declaring to the court that everything

he has written down is true and correct.


1
 At the bottom of her declaration she should state: “I declare under penalty of
perjury that the foregoing is true and correct. Executed on [date]. [Signature].”
28 U.S.C. §1746(2).
                                          2
      The court DENIES as moot the plaintiff’s motion for an extension of the

discovery and dispositive motion deadlines. Dkt. No. 33.

      The court GRANTS defendants Joseph’s and Lutsey’s motion to stay the

dispositive motion deadline. Dkt. No. 38. The court VACATES the current

dispositive motion deadline of November 26, 2018. The court will set new

discovery and dispositive motion deadlines after it rules on the motions for

summary judgment on exhaustion grounds.

      The court EXTENDS the plaintiff’s deadline to file his materials in

response to Joseph’s and Lutsey’s motion for summary judgment to December

3, 2018 (the same day his response to defendant Peters’s motion for summary

judgment is due). If the plaintiff fails to respond to the motions for summary

judgment on exhaustion grounds by December 3, 2018 (or fails to explain why

he is unable to do so), the court will conclude that he no longer wishes to purse

his claims against the defendants, and it will dismiss them as defendants

based on his failure to diligently prosecute his case. See Civil L.R. 41(c).

      Dated in Milwaukee, Wisconsin, this 19th day of November, 2018.

                                      BY THE COURT:


                                      __________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         3
